JUDGMENT

                                  Court of Appeals
                             First District of Texas
                                   NO. 01-15-00639-CV

                         CLINTON DONALD JOHNS, Appellant

                                             V.

    WILLIAM STEPHENS, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL
        JUSTICE, CORRECTIONAL INSTITUTIONS DIVISION, Appellee

                  Appeal from the 157th District Court of Harris County
                               (Tr. Ct. No. 2015-17750).

       This case is an appeal from the order signed by the trial court on July 1, 2015.
After inspecting the record of the court below, it is the opinion of this Court that it has no
jurisdiction over the appeal.      It is therefore CONSIDERED, ADJUDGED, and
ORDERED that the appeal be dismissed.

       The Court orders that this decision be certified below for observance.

Judgment rendered December 3, 2015.

Per curiam opinion delivered by panel consisting of Justices Higley, Huddle, and Lloyd.